Citation Nr: 1709486	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 3, 2013, for the award of service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active duty military service from March 1960 to September 1984.  This matter comes to the Board of Veterans' Appeal (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  In a May 2016 rating decision, the RO granted service connection for peripheral neuropathy of the left upper extremity and assigned a 30 percent rating effective June 3, 2013. 

2.  The Veteran did not file a notice of disagreement with the effective date assigned for the award of service-connection for peripheral neuropathy of the left upper extremity.


CONCLUSIONS OF LAW

1.  As the May 2016 award of service connection for peripheral neuropathy of the left upper extremity represents a grant of the benefit sought on appeal with respect to the claim for service connection for a left upper extremity disability, including secondary to in-service exposure to herbicides and/or service-connected disabilities, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7105 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).

2.  The Board does not have jurisdiction to consider the merits of the claim of entitlement to an effective date prior to June 3, 2013, for the award of service connection for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101(d), 20.200 (2016); Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA shall decide all questions of law and fact necessary to a decision by VA under a law that affects the provision of benefits by VA to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511 (a); 38 C.F.R. § 20.101 (a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101.  An appeal of a rating decision consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

With respect to the claim of entitlement to service for a left upper extremity disability, including secondary to in-service exposure to herbicides and/or service-connected disabilities, the Veteran timely perfected an appeal of the July 2008 rating decision in which the RO denied the claim of entitlement to service connection for left upper extremity disability.  Following the Board's remand in June 2015, the RO granted service connection for peripheral neuropathy of the left upper extremity and assigned a 30 percent rating, effective June 3, 2013.  Such action resolved the claim of entitlement for service connection for the disability at issue on appeal, peripheral neuropathy of the left upper extremity.  Hence, with respect to that matter, there is no longer any case or controversy pending before the Board. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 19.4. 

With respect to the claim of entitlement to an effective date prior to June 3, 2013, for the award of service connection for peripheral neuropathy of the left upper extremity, the Veteran was incorrectly notified that the decision to award service connection represented a partial grant of benefits and the claim was still considered in appellate status.  Thereafter, a supplemental statement of the case was issued in May 2016, which denied entitlement to service connection for peripheral neuropathy of the left upper extremity prior to June 3, 2013.  The Veteran's claim was then returned to the Board in October 2016 and resumed its place on the docket.  As noted above, the award of service connection was considered a full grant of the benefits sought on appeal and in order to initiate appellate review of "downstream" elements such as the effective date assigned, a separate notice of disagreement must be filed.  38 C.F.R. § 20.200; see also Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Veteran was notified in December 2016 that the Board was going to address the question of its jurisdictional authority to review his claim, a matter the RO did not look at when adjudicating his case.  The Veteran was further informed as to what constituted an appeal and a notice of disagreement.  He was given 60 days to respond and was informed that if VA did not hear from him by the end of the 60-day period, it would be assumed that he did not have anything else to submit on this matter and did not wish to have a hearing on this issue and that the Board would proceed with the adjudication of this matter.  The Veteran has not responded. 

In the absence of any justiciable question and given that a notice of disagreement has not been filed to date and the appeal period within which to file a notice of disagreement does not expire until May 30, 2017, the appeal as to this claim must be dismissed.



	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the claim for an effective date prior to June 3, 2013, for the award of service connection for peripheral neuropathy of the left upper extremity is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


